DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/25/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 11,271,473) in view of Hesterman (US 2006/0126367).
	Regarding claim 1, Martinez teaches a charging system (see figures 1 and 2), comprising: an AC-DC converter (fig. 2: 14) having input terminals for connecting to AC mains (fig. 2: 20), (see col. 3, lines 52-54; PFC 14 converts AC electrical power from mains supply 20 into DC electrical power); a DC-link (fig. 2: DC-Link) having a terminal connected to an output terminal of the AC-DC converter (14), the DC-link comprising at least one capacitor (fig. 2: 16); a DC-DC converter (fig. 2: 18) having an input terminal coupled to the output terminal of the AC-DC converter (14), a control input terminal, and an output terminal (fig. 1: 24 or fig. 2: 12), (see col. 4, line 6, a controller 24 is associated with OBC 12) for coupling to a load (fig. 2: 22) to be charged, (see col. 3, lines 51-63, PFC 14, DC link capacitor 16, and DC/DC converter 18 are cascaded stages of OBC 12. PFC 14 converts AC electrical power from mains supply 20 into DC electrical power plus AC electrical power and delivers the DC electrical power plus AC electrical power to DC link capacitor 16 and DC/DC converter 18 while keeping the power factor close to unity. PFC 14 is controlled so that the voltage of DC link capacitor 16 is regulated at a desired DC voltage level. The voltage of DC link capacitor 16 is the input voltage to DC/DC converter 18. DC/DC converter 18 converts the input voltage from DC link capacitor 16 to a higher/lower DC voltage level according to the charge requirement/status of traction battery 22), the DC-DC converter (18) including drive circuitry for controlling the DC- DC converter (18), (see col. 4, lines 36-40; controller 24 appropriately controls the switching and switching duration of power transistor switches of DC/DC converter 18 for the DC/DC converter to convert the input voltage from DC link capacitor 16 into a higher/lower output voltage); and at least one feedback input terminal (fig. 2: 48) for receiving at least one signal corresponding to an output current provided by the DC-DC converter (18) at the output terminal thereof, and at least one output terminal coupled to the control input terminal of the DC-DC converter (18), the controller (fig. 2: 49) generating a control signal at the at least one output terminal which controls the drive circuitry of the DC-DC converter (18), (see figure 2 and col. 6, line 9 – col. 7, line 7; subtractor 40 receives from current sensor 48 the sensed value of the output current being outputted from DC/DC converter 18. Subtractor 40 generates an error signal indicative of the difference between the target value for the output current and the sensed value of the output current. The error signal is an analog signal. ADC 42 receives the error signal from subtractor 40. ADC 42 converts the analog error signal into a digital error signal and provides same to PID controller 44. PID controller 44 generates a control signal as a function of the error signal. The control signal generated by PID controller 44 is a correction which attempts to minimize the error signal over time by adjustment of the switching of the power transistor switches of DC/DC converter 18), wherein the control signal generated by the controller is based upon an amplitude of a ripple current at the output terminal of the DC-DC converter during at least one of the positive half cycle or the negative half cycle (see col. 5, line 32 – col. 6, line 43; DC/DC converter 18 adjusts the output current (labeled “I.sub.Bat” in FIG. 1) outputted from the DC/DC converter to traction battery 22 according to the demand/status of the traction battery. The output current has a (i) a DC current component and (ii) a current ripple) .
However, Martinez does not explicitly teach a controller having at least one feedforward input terminal coupled to the DC- link for receiving a signal corresponding to a voltage across the DC-link, wherein the control signal generated by the controller is based upon a positive half cycle and a negative half cycle of ripple voltage at the DC-link.
Hesterman teaches a controller (fig. 1: 60 and 100) having at least one feedforward input terminal (fig. 1: 111 and 112) coupled to the DC- link (fig. 1: 21 and 22) for receiving a signal corresponding to a voltage across the DC-link (see par. [0013]; A feedforward measurement circuit 110 has input terminals 111 and 112 that are connected, respectively, to DC bus conductors 21 and 22, and it provides a feedforward measurement signal 113 to a feedforward input terminal 123 of a feedforward scaling amplifier 120, and to a sync input 143 of feedforward scaling regulator 140), wherein the control signal generated by the controller is based upon a positive half cycle and a negative half cycle of ripple voltage at the DC-link (see figure 3 and par. [0015-0016]; A sync input 143 of a feedforward scaling regulator 140 also receives feedforward measurement signal 113, and is connected to a low-pass noise-rejection filter comprised of a resistor R2 and a capacitor C1. The output of the low-pass filter appears across capacitor C1, and is connected to the inverting input of a comparator U6. The output of comparator U6 is connected to node J4 which provides a square-wave gating signal that is negative over a gating interval that is approximately centered on the cusps of the DC bus voltage waveform, which occur due to diode commutation in bridge rectifier 20 shown in FIG. 1, thereby synchronizing the gating interval to the periodic ripple in the DC bus voltage). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hesterman into the charging system of Martinez in order to prevent ripple and transients at the input from being transferred to the output can be improved by taking a signal proportional to the input voltage and combining it with the output from the closed-loop feedback control circuit in a way that counteracts the effect of changes in the input voltage.
Regarding claim 2, furthermore Martinez discloses the charging system, wherein the controller adjusts the control signal based upon the amplitude of the ripple current at the output terminal of the DC-DC converter during both the positive and negative half cycles of the ripple voltage at the DC-link, for each cycle of the ripple voltage at the DC-link in a plurality of cycles thereof, (see col. 5, line 17 – col. 6, line 43).
Regarding claim 8, further Hesterman discloses the charging system, wherein the controller (60 and 100) includes a feedforward path from the DC-link (21 and 22) and a feedback path from the output terminal of the DC-DC converter (30), the feedforward path generates a feedforward control signal, the feedback path generates a feedback control signal, and the control signal is based upon the feedforward control signal and the feedback control signal, (see figure 1).
Regarding claim 9, further Hesterman discloses the charging system, wherein the controller (100, 60) combines the feedforward control signal and the feedback control signal to generate a combined control signal, and the control signal which controls the drive circuitry of the DC-DC converter (30) is based upon the combined control signal, (see figure 1).
Regarding claim 10, further Hesterman discloses the charging system, wherein based upon the combined control signal, the control signal modulates switching frequency, duty cycle or phase shift of switching devices in the drive circuitry, (see figures 1 and 2; and par. [0008]).
Regarding claim 11, further Hesterman discloses the charging system, wherein the control signal modulates switching frequency, duty cycle or phase shift of switching devices in the drive circuitry, (see figures 1 and 2; and par. [0008]).
6.	Claims 3-5, 7, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 11,271,473) in view of Hesterman (US 2006/0126367) and further in view of Lee (US 2006/0176948).
Regarding claim 3, furthermore Martinez discloses the charging system, wherein the controller determines a plurality of error values associated with the ripple current at the output terminal of the DC-DC converter during the at least one of the positive half cycle or the negative half cycle in each of the plurality of cycles of the ripple voltage at the DC-link (see col. 5, line 32 – col. 7, line 7).
However, the combination of Martinez and Hesterman do not explicitly teach adjusts a feedforward coefficient based upon the plurality of error values, the control signal generated by the controller is based upon the adjusted feedforward coefficient.
Lee teaches a hard decision unit to decide a decision value based on a first signal outputted from the feedforward filter, a feedback filter to receive and filter the decision value, and to output a second signal, and a hard decision error estimator to estimate a hard decision error rate based on the demodulated signal, the first signal and the decision value, and to control the equalizer to update tap coefficients of the feedforward filter and the feedback filter according to the hard decision error rate. Accordingly, the tap coefficients of the feedforward filter and the feedback filter may be adjusted adaptively based on the hard decision error rate, (see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into the charging system of Martinez and Hesterman in order to reduce a symbol error.
Regarding claim 4, furthermore Martinez discloses the charging system, wherein each error value associated with the ripple current at the output terminal of the DC-DC converter is based upon an instantaneous current at the output terminal of the DC-DC converter and a setpoint current value, (see col. 5, line 32 – col. 7, line 7).
Regarding claim 5, furthermore Martinez discloses the charging system, wherein for each of the at least one of the positive half cycle or the negative half cycle, the controller integrates the error values throughout the at least one of the positive half cycle or the negative half cycle in each of the plurality of cycles, (see col. 5, line 32 – col. 7, line 7).
Regarding claim 7, further Lee discloses the charging system, wherein based upon the integrated error value, the controller adjusts the feedforward coefficient by adding to or subtracting from a previously adjusted version of the feedforward coefficient, (see Abstract and figure 3, subtracter 120).
Regarding claim 12, Martinez teaches a method of controlling a DC-DC converter (fig. 2: 18) in a charging system including a DC- link (fig. 2: DC-Link) coupled to an input of the DC-DC converter (18), the method comprising: receiving a voltage at the DC-link and at least one signal representing current at an output of the DC-DC converter (18), (see col. 3, lines 51-63, PFC 14, DC link capacitor 16, and DC/DC converter 18 are cascaded stages of OBC 12. PFC 14 converts AC electrical power from mains supply 20 into DC electrical power plus AC electrical power and delivers the DC electrical power plus AC electrical power to DC link capacitor 16 and DC/DC converter 18 while keeping the power factor close to unity. PFC 14 is controlled so that the voltage of DC link capacitor 16 is regulated at a desired DC voltage level. The voltage of DC link capacitor 16 is the input voltage to DC/DC converter 18. DC/DC converter 18 converts the input voltage from DC link capacitor 16 to a higher/lower DC voltage level according to the charge requirement/status of traction battery 22);determining positive and negative half cycles of a ripple voltage at the DC-link, based upon the received DC-link voltage, for a plurality of cycles of the ripple voltage, (see col. 5, line 17 – col. 6, line 43); determining a plurality of error values associated with a ripple current at the output terminal of the DC-DC converter during at least one of a positive half cycle or a negative half cycle in each of the plurality of cycles of the ripple voltage at the DC-link, (see col. 5, line 32 – col. 7, line 7).
However, Martinez does not explicitly teach adjusting a feedforward coefficient based upon the plurality of error values associated with the ripple current at the output terminal of the DC-DC converter; and generating a control signal based upon the adjusted feedforward coefficient and controlling the DC-DC converter using the control signal.
Hesterman teaches a feedforward measurement circuit 110 has input terminals 111 and 112 that are connected, respectively, to DC bus conductors 21 and 22, and it provides a feedforward measurement signal 113 to a feedforward input terminal 123 of a feedforward scaling amplifier 120, and to a sync input 143 of feedforward scaling regulator 140; and A sync input 143 of a feedforward scaling regulator 140 also receives feedforward measurement signal 113, and is connected to a low-pass noise-rejection filter comprised of a resistor R2 and a capacitor C1. The output of the low-pass filter appears across capacitor C1, and is connected to the inverting input of a comparator U6. The output of comparator U6 is connected to node J4 which provides a square-wave gating signal that is negative over a gating interval that is approximately centered on the cusps of the DC bus voltage waveform, which occur due to diode commutation in bridge rectifier 20 shown in FIG. 1, thereby synchronizing the gating interval to the periodic ripple in the DC bus voltage, (see par. [0013] and [0015-0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hesterman into the method of Martinez in order to prevent ripple and transients at the input from being transferred to the output can be improved by taking a signal proportional to the input voltage and combining it with the output from the closed-loop feedback control circuit in a way that counteracts the effect of changes in the input voltage.
Lee teaches a hard decision unit to decide a decision value based on a first signal outputted from the feedforward filter, a feedback filter to receive and filter the decision value, and to output a second signal, and a hard decision error estimator to estimate a hard decision error rate based on the demodulated signal, the first signal and the decision value, and to control the equalizer to update tap coefficients of the feedforward filter and the feedback filter according to the hard decision error rate. Accordingly, the tap coefficients of the feedforward filter and the feedback filter may be adjusted adaptively based on the hard decision error rate, (see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee into the method of Martinez and Hesterman in order to reduce a symbol error.
Regarding claim 13, furthermore Martinez discloses the method, further comprising, for each of the at least one of the positive half cycle or the negative half cycle, integrating the error value associated with the current ripple at the output terminal of the DC-DC converter throughout the at least one of the positive half cycle or the negative half cycle in each of the plurality of cycles, (see col. 5, line 17 – col. 7, line 7).
Regarding claim 14, furthermore Martinez discloses the method, wherein the error value associated with the current ripple at the output terminal of the DC-DC converter is based upon an instantaneous value of the ripple current at the output terminal of the DC-DC converter and an average current at the output terminal of the DC-DC converter, (see col. 5, line 17 – col. 7, line 7).
Regarding claim 16, further Lee discloses the method, wherein adjusting the feedforward coefficient comprises adding to or subtracting from a previously adjusted version of the feedforward coefficient with the integrated error value, (see Abstract and figure 3, subtracter 120).
Regarding claim 17, further Lee discloses the method, further comprising determining a feedforward control signal based upon the adjusted coefficient (see Abstract); and further Hesterman discloses determining a feedback control signal based upon an electrical characteristic at the output of the DC-DC converter (30), wherein the control signal is generated based upon the feedforward signal and the feedback control signal, (see figure 1).
Regarding claim 18, further Hesterman discloses the method, wherein, the control signal modulates switching frequency, duty cycle or phase shift of switching devices in the drive circuitry, (see figures 1 and 2; and par. [0008])
Allowable Subject Matter
7.	Claims 6 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 6 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the controller adjusts the control signal based on both the positive and negative half cycles of the ripple voltage at the DC-link, for each cycle of the ripple voltage at the DC-link in a plurality of cycles thereof, during the positive half cycle of each of the plurality of cycles, the error value associated with the current ripple at the output terminal of the DC-DC converter comprises the instantaneous value of the ripple current at the output terminal of the DC-DC converter less the setpoint current value, and during the negative half cycle of each of the plurality of cycles, the error value associated with the current ripple at the output terminal of the DC-DC converter comprises the setpoint current value less the instantaneous value of the ripple current at the output terminal of the DC-DC converter.” And claim 15 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein determining a plurality of error values comprises determining the plurality of error values associated with a ripple current at the output terminal of the DC-DC converter during each positive half cycle and negative half cycle in each of the plurality of cycles of the ripple voltage at the DC-link, during the positive half cycle of each of the plurality of cycles, the error value associated with the current ripple at the output terminal of the DC-DC converter comprises the instantaneous value of the ripple current at the output terminal of the DC-DC converter less the average current, and during the negative half cycle of each of the plurality of cycles, the error value associated with the current ripple at the output terminal of the DC-DC converter comprises the average current less the instantaneous value of the ripple current at the output terminal of the DC-DC converter.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836